Citation Nr: 0904895	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a respiratory disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 10 percent rating for a 
respiratory disability (claimed as asthma), effective 
December 4, 2003.  In a March 2005 rating decision, the RO 
awarded an initial higher rating or 30 percent, effective the 
date of service connection.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the claim.

The Veteran contends that the symptoms of his bronchial 
asthma warrant a higher initial rating than the 30 percent 
currently assigned pursuant to the diagnostic code for that 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code (DC) 6602 (2008).  Under DC 6602, a 30 
percent rating is assigned for bronchial asthma with Forced 
Expiratory Volume in one second (FEV-1) of 56 to 70 percent 
predicted; Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 56 to 70 percent; daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  A 60 percent rating is 
assigned for bronchial asthma with FEV-1 of 40 to 55 percent 
predicted; FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for bronchial asthma with FEV-1 less than 40 
percent predicted; FEV-1/FVC less than 40 percent; more than 
one attack per week with episodes of respiratory failure; or 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, DC 6602.  

In support of his increased rating claim, the Veteran has 
submitted medical reports showing treatment for bronchial 
asthma by a private physician (Allen Meadows, M.D.).  Those 
private treatment reports dated from January 1994 to June 
2004 reflect that on one occasion the Veteran was prescribed 
an oral corticosteroid (Prednisone) for his respiratory 
symptoms.  In a September 2004 statement, the Veteran 
maintained that he took oral corticosteroids "on an as 
needed basis" for bronchitis.  In an April 2005 statement, 
his private treating physician indicated that the Veteran was 
prescribed oral corticosteroids on five separate occasions in 
the previous year.  

The April 2005 private physician's statement indicated that 
the Veteran had received ongoing treatment for bronchial 
asthma and been prescribed oral corticosteroid therapy on 
five occasions in the preceding 12-month period.  
Significantly, however, no treatment reports dated subsequent 
to June 2004 have been associated with the claims folder, and 
those treatment reports currently of record reflect only one 
instance in which a corticosteroid was prescribed.  Because 
the Veteran's private treatment reports dated subsequent to 
June 2004 are directly applicable to his increased rating 
claim, they are relevant and should be obtained.  While the 
Board recognizes that the Veteran previously provided a 
signed authorization for the release of his private treating 
physician's records, it should be explained to the Veteran 
that his reauthorization of the release of records dated 
after June 2004 is necessary before those records may be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the Veteran, obtain and 
associate with the claims folder all 
medical records from the private physician 
who treated him for bronchial asthma 
(Allen Meadows, M.D.) dated from July 2004 
to the present.  Explain to the Veteran 
that his prior authorization for the 
release of that private treating 
physician's records has expired, and that 
he will need to reauthorize the release of 
those records in order for VA to obtain 
them.  All attempts to secure those 
records must be documented in the claims 
folder.  

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

